In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
               ___________________________
                    No. 02-19-00016-CV
               ___________________________

CARLA ASH, CHRISTOPHER ASH, AND ALL OTHER OCCUPANTS,
                      Appellants

                               V.

            SORREL PHILLIPS CREEK, Appellee


          On Appeal from County Court at Law No. 2
                   Denton County, Texas
              Trial Court No. CV-2018-04015


        Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On May 23, 2019, we notified appellants that their brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellants filed

with the court an appellants’ brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellants have failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                       Per Curiam

Delivered: July 3, 2019




                                            2